Citation Nr: 1611475	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected traumatic brain injury (TBI) and left eye enucleation.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in October 2015.  A transcript is included in the electronic claims file.  During the hearing, the VLJ took testimony on the issue of entitlement to an increased rating for TBI and informed the Veteran that the Board's jurisdiction over that issue would be determined at a later date.  However, upon further review of the record, the Veteran did not submit a timely substantive appeal with the November 2013 statement of the case denying a compensable disability rating for TBI.  

Thus, the issue of entitlement to an increased rating for TBI has been raised by the record in an October 2015 videoconference hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

A migraine headache disability was caused by the Veteran's service-connected TBI.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a migraine headache disability is secondary to service-connected TBI.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a migraine headache disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran asserts he has a migraine disorder due to either service-connected TBI or service-connected left eye enucleation.

Service connection for left eye enucleation was granted in a December 1969 rating decision based on an in-service blast injury.  

In a March 1990 and January 1999 VA audio examination reports, the Veteran denied headaches. 

In a November 1999 private treatment record, the Veteran reported occasional temporal headaches. 

During a March 2006 examination for Social Security Administration disability benefits, the examiner noted a history of headaches. 

In an October 2010 statement, the Veteran asserted he had migraines which were centered in his forehead and ran down the left side of his head near his eye injury.  He reported he was injured in two explosions in Vietnam, the second of which caused head injury and the loss of his left eye. 

In a January 2011 VA examination report, the Veteran described migraine type headaches three to four times a month.  The examiner noted that his headaches started to appear in 1999.  

During a December 2012 VA TBI examination, the Veteran complained of migraine headaches about once per month, duration varied from a couple of hours to a day or more.  He reported his headaches began in 1989 or 1990 about the time that dizziness and vertigo began to occur, started out once every 3 months and now about once per month for the past 12 to 15 years.  He stated his headache started frontal and wrapped around the left side of his face, with pressure and pain.  He also stated he occasionally would awaken with a headache starting.  The Veteran reported he would have to leave work and eventually retired due to headaches.  The examiner noted that review of medical literature in Up To Date on-line medical literature reference revealed post-concussive syndrome symptoms to include headaches along with memory impairment and dizziness/vertigo associated with traumatic brain injury to occur within days to weeks of the acute event and to improve over the next several months, eventually stabilizing.  The examiner found no evidence of a relationship between one or two events resulting in traumatic brain injury and the onset of headaches and memory loss 30 to 40 years later.  While there is evidence of dementia and progressive neuropsychological impairment following repeated traumatic brain injuries, there is no evidence of this being associated with one or two brain injuries.

In September 2013 and January 2014 letters, Dr. A. stated that it is more likely than not that the Veteran's acute intermittent headaches characterized as frontal migraines are related to, caused by, or aggravated by his traumatic brain injury.

During an October 2015 Board videoconference hearing, the Veteran testified that in the 2000s, he developed these frontal migraines, TBI, and memory loss.  At that time the frontal migraines would incapacitate him for two to three days a month.  He also reported he was missing a lot of work because of headaches.  He eventually retired due to his physical condition.  When he had a migraine, he took ibuprofen and rested in a dark room.  He stated this happened about two to three days a month.  The Veteran reported that his treating physician told him that his symptoms were related to his in-service injury. 

Although the December 2012 VA examiner determined the Veteran's headache condition was not caused by his service-connected TBI, the Veteran's private doctor, Dr. A., opined that the Veteran's headache disorder was likely caused by his service-connected TBI.  

Therefore, the Board concludes that, at the very least, the evidence for and the evidence against the claim is in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for migraine headaches, to include as secondary to service-connected traumatic brain injury (TBI), is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


